UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, ALDYKIEWICZ, and MARTIN
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                       Private First Class JUSTIN R. KING
                          United States Army, Appellant

                                   ARMY 20120886

                        Headquarters, 2d Infantry Division
                         Wendy P. Daknis, Military Judge
           Lieutenant Colonel Paula I. Schasberger, Staff Judge Advocate


For Appellant: Major Jacob D. Bashore, JA; Captain Brian D. Andes, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA (on brief).


                                       7 June 2013

                              -----------------------------------
                               SUMMARY DISPOSITION
                              -----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of dereliction of duty, larceny (seven specifications), and
wrongfully stealing mail (seven specifications), in violation of Articles 92, 121, and
134, Uniform Code of Military Justice, 10 U.S.C. §§ 892, 921, 934 (2006)
[hereinafter UCMJ]. See Manual for Courts-Martial, United States (2012 ed.), pt.
IV, ¶ 93.b.(2). The military judge sentenced appellant to a bad-conduct discharge,
confinement for twelve months, forfeiture of $994.00 pay per month for twelve
months, and reduction to the grade of E-1. The convening authority reduced
appellant’s sentence to confinement by one month and approved the remainder of the
adjudged sentence.

      Appellant’s case is before this court for review pursuant to Article 66, UCMJ.
Appellant argues in matters submitted pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982), that his conviction for dereliction of duty must be set aside
because it represents an unreasonable multiplication of charges. We agree.
Appellant’s conviction for dereliction of duty is predicated upon the same criminal
KING—ARMY 20120886

act as his convictions for wrongfully stealing mail: stealing mail that he had a duty
to deliver to fellow soldiers. “What is substantially one transaction should not be
made the basis for an unreasonable multiplication of charges against one person.”
Rule for Courts-Martial 307(c)(4). See United States v. Quiroz, 55 M.J. 334, 338
(C.A.A.F. 2001) (creating a five-part test to determine whether charges have been
unreasonably multiplied). On balance, we find the Quiroz factors weigh in
appellant’s favor. Accordingly, we conclude there was an unreasonable
multiplication of charges in this case. See United States v. Campbell, 71 M.J. 19, 23
(C.A.A.F. 2012) (noting one or more factors may be sufficiently compelling, without
more, to warrant relief). We find appellant’s remaining Grostefon issues to be
without merit.

       The findings of guilty of the Specification of Charge I, and Charge I, are set
aside. The remaining findings are AFFIRMED. Reassessing the sentence on the
basis of the error noted, the entire record, and in accordance with the principles of
United States v. Sales, 22 M.J. 305 (C.M.A. 1986), and United States v. Moffeit, 63
M.J. 40 (C.A.A.F. 2006), to include the factors identified by Judge Baker in his
concurring opinion in Moffeit, the approved sentence is AFFIRMED. All rights,
privileges, and property, of which appellant has been deprived by virtue of that
portion of the findings set aside by this decision, are ordered restored. See UCMJ
art. 75(a).


                                        FOR THE COURT:




                                        ANTHONY O. O.
                                        ANTHONY       POTTINGER
                                                           POTTINGER
                                        Deputy Clerk ofofCourt
                                        Chief Deputy Clerk  Court




                                          2